 Case: 4:18-cr-00975-CDP Doc. #: 132 Filed: 12/03/19 Page: 1 of 2 PageID #: 467



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
               Plaintiff,                     )
                                              )      Case No.: 4:18CR00975 CDP/JMB
       v.                                     )
                                              )
DUSTIN BOONE,                                 )
CHRISTOPHER MYERS,                            )
RANDY HAYES, and                              )
BAILEY COLLETTA,                              )
                                              )
               Defendants.                    )

                      DEFENDANT BAILEY COLLETTA’S
                   MOTION TO CONTINUE SENTENCING DATE

       COMES NOW Defendant, Bailey Colletta, by and through her attorneys of record,

and for her Motion to Continue her Sentencing Date, states the following:

       1.      On September 6, 2019, Defendant entered a plea of guilty to a Superseding

Information.

       2.      Sentencing in this matter was set by the Court for December 13, 2019, at 2:30

p.m.

       3.      Defendant requests that her sentencing be continued, to be reset on a date

subsequent to the sentencing of Co-defendant Randy Hayes and subsequent to the trial or

other disposition of the charges pending against Co-defendants Dustin Boone and

Christopher Meyers.

       4.      Defendant Colletta represents to the Court that this request is made with the

consent of the Government.
 Case: 4:18-cr-00975-CDP Doc. #: 132 Filed: 12/03/19 Page: 2 of 2 PageID #: 468



       5.     Defendant Colletta further requests that the Court schedule new dates for the

parties to file any sentencing memoranda and any responses thereto, consistent with the

foregoing request.

                                              Respectfully submitted,

                                              KILO, FLYNN, BILLINGSLEY,
                                              TRAME & BROWN, P.C.

                                              By:     /s/ JOHN A. KILO
                                                      JOHN A. KILO, #21674MO

                                              By:     /s/ MICHAEL W. FLYNN
                                                      MICHAEL W. FLYNN, #23342MO
                                                      Attorneys for
                                                        Defendant Bailey Colletta
                                                      5840 Oakland Avenue
                                                      St. Louis, Missouri 63110
                                                      TELE: 314/647-8910
                                                      FAX:       314/647-3134
                                                      E-MAIL: jkilo@kiloflynn.com
                                                                 mflynn@kiloflynn.com



                               CERTIFICATE OF SERVICE

       I hereby certify that on this 3rd day of December, 2019, a copy of the foregoing Motion

of Defendant Bailey Colletta to Continue Sentencing Date was filed electronically with the

Clerk of the Court in the United States District Court, Eastern District of Missouri, Eastern

Division and to be served by the operation of the Court’s electronic filing system upon all

attorneys of record.



                                                  /s/JOHN A. KILO / MICHAEL W. FLYNN


                                              2
